Citation Nr: 9919426	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral otitis 
externa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in June 1996, by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant's VA Form 9, Substantive 
Appeal received in May 1997, was also considered to be a 
Notice of Disagreement with the March 1997, rating decision 
which concluded that new and material evidence had not been 
submitted to reopen the claim for service connection for 
hearing loss and denied entitlement to service connection for 
a perforated left ear drum.  The RO issued a Statement of the 
Case in July 1997, and there has been no Substantive Appeal 
received by VA for these issues.  Accordingly, appellate 
jurisdiction has not been established and this decision will 
only address the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for bilateral otitis externa.


FINDINGS OF FACT

1. Service connection for bilateral otitis externa was denied 
by the Board in October 1980.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for bilateral 
otitis externa while new, in that it has not been 
previously considered by VA, is not material to the 
incurrence or aggravation of bilateral externa during 
service.


CONCLUSION OF LAW

The October 1980 Board decision denying the appellant's claim 
to service connection for bilateral otitis externa is final; 
evidence submitted since that decision does not constitute 
new and material evidence which allows the Board to reopen 
and review the appellant's claim.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for bilateral otitis externa, 
the Board considers all evidence submitted by the appellant 
or obtained on his behalf since the last final denial in 
order to determine whether this claim must be reopened and 
readjudicated on it's merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, service connection for 
bilateral otitis externa was denied by the Board in October 
1980.  The Board noted that the service medical records, 
including the service separation examination dated in August 
1963, revealed a normal clinical evaluation of the ears.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court"), the Board may reopen and 
review a claim which has been previously denied only if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the either the 
incurrence or aggravation of bilateral otitis during service.  
Evidence submitted or obtained in support of the appellant's 
petition includes the appellant's contentions, VA outpatient 
treatment reports dated in 1978, 1995-1996, private treatment 
reports dated from 1986 to 1995, and a statement from the 
appellant's wife dated in January 1977.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection 
for bilateral otitis externa.  However, it is not found to be 
material as it fails to address the issue at hand in this 
case, specifically, the incurrence or aggravation of 
bilateral otitis externa during service.  While the 
appellant's wife indicated that the appellant sustained an 
injury to his ears during service and that this injury is the 
source of his chronic otitis disorder, any relationship 
between complaints and diagnoses involves medical opinions 
and the appellant's wife as a lay person is not competent to 
offer medical opinions.  In the absence of such expert 
opinion, this statement is not deemed to be of sufficient 
probative value to be material and serve as the basis for 
reopening the appellant's claim.  See Espirtu v. Derwinski, 2 
Vet.App. 492 (1992)( where the Court held that the lay 
neighbors of the veteran were not capable, on the facts as 
presented, of providing a probative diagnosis as to the cause 
of the veteran's death and, hence, this evidence is not 
material.)  The appellant's contentions regarding the 
incurrence or aggravation of the otitis externa are 
essentially reiterations of his arguments which were 
previously considered by the Board and the remainder of the 
medical evidence documents treatment for various disorders 
including otitis externa but does not provide any basis to 
relate that disorder to the appellant's period of active 
duty.  Accordingly, this evidence is not found to be so 
significant, either by itself or in connection with evidence 
already of record, that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

In view of the above and the lack of any additional new and 
material evidence, the claim for service connection for 
bilateral otitis externa is not reopened.

ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for 
bilateral otitis externa is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

